DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 8/4/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chassis” (in claims 1, 4, 5, 8, 9 and 12) and the “interfering feature” of the chassis (in claims 1, 5 and 9) must be shown or the feature(s) canceled from the claim(s).  Note: “an interfering feature 214” on page 13, line 2 refers to a feature of an air mover holder, not an interfering feature of the chassis.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bendikas et al. U.S. Patent 6,457,949 (hereinafter D1) in view of Aybay et al. U.S. Patent 7,492,591 (hereinafter D2).

    PNG
    media_image1.png
    556
    751
    media_image1.png
    Greyscale


Regarding claims 1 and 9, D1 teaches an air mover assembly comprising: 

one or more air mover holders (casings of 40, 41, 42, 46 and 47) mechanically coupled to the body and comprising: 
a plurality of cable maintenance features (see annotated figure 7), including: 
a first cable maintenance feature (see annotated figure 7), configured to maintain the cable in a first configuration (near side facing up) of the air mover; and 
a second cable maintenance feature (see annotated figure 7),  configured to maintain the cable in a second configuration (far side facing up) of the air mover.

However, D1 does not teach a first airflow direction and a second airflow direction; and a keying feature, wherein the keying feature is configured mechanically interface with an interfering feature of a chassis when an attempt is made to improperly insert the air mover into the chassis in accordance with a proper airflow direction configuration of the chassis, in order to prevent improper 

D2, in the same field of endeavor, teaches an air mover (see figure 3) comprising a body (312; figure 3) having a keying feature (331; figure 3; see paragraph bridging columns 5-6), wherein the keying feature is configured mechanically interface (see para bridging columns 5-6) with an interfering feature (implicitly taught) of a chassis (implicitly taught) when an attempt is made to improperly (see para bridging columns 5-6; “orientation”) insert the air mover into the chassis in accordance with a proper airflow direction configuration of the chassis, in order to prevent improper insertion (see paragraph bridging columns 5-6; “orientation”) of the air mover into the chassis in accordance with the proper airflow direction configuration of the chassis and the air mover in a first airflow direction (column 1, lines 42-43) and a second airflow direction (column 1, lines 43-44).  

note: “configured mechanically interface . . .” is not positively claiming the limitation regarding the structure of the chassis to prevent improper insertion.


Regarding claims 2 and 10, D1/D2 also teaches the air mover assembly of claims 1 and 9, respectively, wherein the one or more air mover holders include a cable channel (see above annotated figure 7) for routing the cable from the body to one of the cable maintenance features.

Regarding claim 5, D1 teaches an air mover assembly comprising:
an air mover (10; figure 7) comprising a body (12; figure 7) and a cable (58; figure 7) extending from the body; and 

a plurality of cable maintenance features (see annotated figure 7), including: 
a first cable maintenance feature (see annotated figure 7), configured to maintain the cable in a first configuration (near side facing up) of the air mover; and 
a second cable maintenance feature (see annotated figure 7),  configured to maintain the cable in a second configuration (far side facing up) of the air mover.

However, D1 does not teach a first airflow direction and a second airflow direction; and a keying feature, wherein the keying feature is configured mechanically interface with an interfering feature of a chassis when an attempt is made to improperly insert the air mover into the chassis in accordance with a proper airflow direction configuration of the chassis, in order to prevent improper insertion of the air mover into the chassis in accordance with the proper airflow direction configuration of the chassis.



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the air mover assembly of D1 to further have a keying feature, wherein the keying feature is configured mechanically interface with an interfering feature of a chassis when an attempt is made to improperly insert the air mover into the chassis in accordance with a proper airflow direction configuration of the chassis, 

However, D1 does not teach an information handling system comprising a chassis to accommodate said air mover assembly.

D2 also suggests an information handling system comprising a chassis (200; figure 2A) for accommodating an air mover assembly (312; figure 3).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use the air mover assembly of D1/D2 in a chassis as recited in claim 5, as suggested by D2, for air ventilation in said chassis.

Regarding claim 6, D1/D2 also teaches the information handling system of claim 5, wherein the one or more air mover holders include a cable channel (see .

Allowable Subject Matter
7.	Claims 3-4, 7-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts of record fail to teach, disclose or suggest the air mover assembly of claim 1, wherein the keying feature extends from the air mover holder.
Regarding claim 4, the prior arts of record fail to teach, disclose or suggest the air mover assembly of claim 1, wherein the keying feature is formed by a combination of the air mover holder and a corresponding feature of the chassis.

Regarding claim 7, the prior arts of record fail to teach, disclose or suggest the information handling system of Claim 5, wherein the keying feature extends from the air mover holder.

Regarding claim 8, the prior arts of record fail to teach, disclose or suggest the information handling system of Claim 5, wherein the keying feature is formed by a combination of the air mover holder and a corresponding feature of the chassis.

Regarding claim 11, the prior arts of record fail to teach, disclose or suggest the method of Claim 9, wherein the keying feature extends from the air mover holder.

Regarding claim 12, the prior arts of record fail to teach, disclose or suggest the method of Claim 9, wherein the keying feature is formed by a combination of the air mover holder and a corresponding feature of the chassis.

					Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835